Citation Nr: 0508270	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-04 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
veteran's cause of death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to July 
1985.  The veteran died in January 2000.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which reopened and 
denied the appellant's claim.  

A review of the record reveals that the appellant's claim for 
service connection for the veteran's cause of death was 
originally denied by an April 2000 rating decision.  A 
September 2000 rating decision confirmed the denial.  In 
April 2003, the RO reopened the claim based on new and 
material evidence in the form of a private doctor's opinion 
and treatment records submitted by the appellant in September 
2002.  Nevertheless, regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

As will be discussed below, the Board finds that new and 
material evidence has been received for the claim of service 
connection for the veteran's cause of death, and it is 
therefore reopened.  The issue of entitlement to service 
connection is addressed in the remand portion of this 
decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part. 
FINDINGS OF FACT

1.  In September 2000, the RO denied the appellant's claim 
for service connection for the cause of the veteran's death.  
The appellant did not appeal that decision.

2.  Evidence received since the September 2000 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2000 rating decision, denying service 
connection for the veteran's cause of death, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

2.  New and material evidence has been submitted; the claim 
of entitlement to service connection for the veteran's cause 
of death is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act  

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held this 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from an 
attempt to reopen a claim for service connection for the 
veteran's cause of death.  In this context, the Board notes 
that a substantially complete application was received in 
September 2002.  In October 2002, and again in December 2002, 
prior to its adjudication of this claim, the AOJ provided 
notice to the claimant regarding the VA's duties to notify 
and to assist.  Specifically, the AOJ notified the claimant 
of information and evidence necessary to constitute new and 
material evidence for a cause of death claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the claimant was expected to provide.  While 
the appellant was not instructed to "submit any evidence in 
her possession that pertains to the claim," she was advised 
to provide VA with any additional information about evidence 
she wished VA to retrieve for her.  Thus, the Board finds 
that the content and timing of the October and December 2002 
notices comport with the requirements of § 5103(a) and 
§ 3.159(b).

With respect to the duty to assist, the Board finds that 
further development is required in this case and is addressed 
in the remand portion of the decision.

New & Material Evidence 

The appellant contends that service connection for the cause 
of the veteran's death, specifically esophageal cancer, 
should be established.  By rating decision in September 2000, 
the RO denied the appellant's claim on the basis that there 
was no evidence of esophageal cancer in service.  The 
evidence of record at that time consisted of the veteran's 
service medical records.  The appellant did not perfect an 
appeal of the RO's decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  That amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Since this claim was received after that 
date, in September 2002, the amendment is applicable.

Under the amended standard, "new" evidence is existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  
The law provides that evidence proffered by the claimant to 
reopen his or her claim is presumed credible for the limited 
purpose of ascertaining its materiality.  See Spaulding v. 
Brown, 10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).

In September 2002, the appellant attempted to reopen her 
claim for service connection of the veteran's cause of death 
by submitting evidence of the veteran's treatment within one 
year after separating from service and a private doctor's 
note indicating a connection between that treatment and the 
cancer from which the veteran died.

The Board finds this evidence new, in that it had not been 
previously submitted to agency decisionmakers.  It is 
material, in that it relates to an unestablished fact 
necessary to substantiate the claim, and in particular a 
possible connection between the veteran's service and his 
cause of death.  This evidence raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
additional evidence is new and material and the appellant's 
claim for entitlement to service connection for the veteran's 
cause of death is reopened.


ORDER

As new and material evidence has been received, the claim is 
reopened; and, to that extent only, the appeal is granted.


REMAND

Having reopened the appellant's claim for entitlement to 
service connection for the veteran's cause of death, the 
underlying issue must now be adjudicated.  In the Board's 
judgment, further development is required. 
The Board notes that the veteran's service medical records 
include his June 1985 separation examination and report of 
medical history.  In filling out the medical history form, 
the veteran indicated he had frequent indigestion.  The 
reviewer noted that the veteran described upper 
gastrointestinal distress which was relieved in part with the 
use of antacids.  The veteran separated from service in July 
1985.  

The Board further notes that subsequent treatment records 
submitted by the appellant include documentation of treatment 
in July and October 1986 for upper gastrointestinal distress, 
and particularly esophagitis, which noted a several year 
history of the problem.  Radiographic studies and an upper 
gastrointestinal series were ordered at time, but records of 
the results of those tests have not been associated with the 
claims file.  

The record discloses that in April 1998, the veteran had a 
malignant tumor in his esophagus, from which he ultimately 
died.  In May 2002, the veteran's former treating physician 
opined that the esophagitis he experienced in 1986 was 
associated with the esophageal cancer he died from.  The 
medical evidence as it stands now is not complete on the 
issue of whether the upper gastrointestinal distress the 
veteran experienced in 1986 was related to that which he 
experienced a year prior while still in service. 

Based on the record as a whole, the Board finds that 
retrieving the missing treatment records and obtaining a 
medical opinion would be instructive with regard to the 
appropriate disposition of the issue submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  



Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the appellant to 
"provide any evidence in [her] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should request outpatient 
treatment records in the veteran's name from 
the Martin Army Hospital at Fort Benning, 
Georgia for the period from July 1986 to 
January 2000.

3.  The RO should forward the claims folder 
to a VA medical examiner for a medical 
opinion as to whether it is at least as 
likely as not (probability of fifty percent 
or more) that the veteran's complaints of 
upper gastrointestinal distress in June 1985 
at his separation examination are related to 
his upper gastrointestinal condition as 
documented by treatment in October to 
November 1986.  

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the appellant, she and 
her representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The appellant and her representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the appellant's claim.  The appellant need take no action 
unless otherwise notified, but she may submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


